United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-2676
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Northern District of Iowa.
Nancy Richmond,                           *     [UNPUBLISHED]
                                          *
             Appellant.                   *
                                     ___________

                            Submitted: November 25, 1998

                                Filed: December 3, 1998
                                    ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Nancy Richmond pleaded guilty to making false statements to the Social Security
Administration in application for payment of Social Security benefits, in violation of 42
U.S.C. § 408(a)(2). In a written plea agreement, Richmond indicated that she
understood she might be required to pay $9,879 restitution. Richmond did not object
to financial data included in her presentence report (PSR) or to the PSR’s statement that
“restitution shall be ordered” pursuant to U.S. Sentencing Guidelines Manual
§ 5E1.1 (1997). The district court1 sentenced Richmond to two years’ probation, and
ordered her to pay $9,879 restitution. Richmond appeals only the order of restitution,
arguing that the district court abused its discretion in ordering restitution without making
factual findings about her financial resources, financial needs, or earning ability.

        Having reviewed the entire record and the parties& briefs, we conclude that the
district court did not plainly err in ordering restitution without making factual findings
as to Richmond&s ability to pay, as Richmond objected to neither the PSR&s information
pertaining to her ability to pay nor the restitution order at sentencing, and the parties
agreed to the potential amount of restitution in the plea agreement. See 18 U.S.C.
§ 3663(a)(3); United States v. Dugan, 150 F.3d 865, 868 (8th Cir.) (standard of review),
cert. denied, 1998 WL 747502 (U.S. Nov. 16, 1998) (No. 98-6507); United States v.
Osborn, 58 F.3d 387, 388-89 (8th Cir. 1995).

       The judgment is affirmed.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




       1
      The Honorable Michael J. Melloy, Chief Judge, United States District Court for
the Northern District of Iowa.

                                            -2-